 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
                                                 )
10                                               )
                                                 ) Case No.: CV 19-03134-CJC(JCx)
11                                               )
     RAFAEL ARROYO, JR.,                         )
12                                               )
                                                 )
13
                  Plaintiff,                     )
                                                 )
14
           v.                                    )
                                                 )
15                                               ) JUDGMENT
     ARCP UO PORTFOLIO II, LP,                   )
16                                               )
     ARCP GP UO PORTFOLIO II, LLC,               )
17   and RAPID GAS, INC.,                        )
                                                 )
18                                               )
                  Defendants.                    )
19                                               )
                                                 )
20                                               )
21

22         Plaintiff Rafael Arroyo, Jr. has accepted Defendants ARCP UO Portfolio II, LP,
23   ARCP GP UO Portfolio II, LLC, and Rapid Gas, Inc.’s Offer of Judgment pursuant to
24   Federal Rule of Civil Procedure 68(a). (Dkt. 47-2.) Under this provision, if an offer of
25   judgment is accepted “either party may then file the offer and notice of acceptance, plus
26   proof of service” and “[t]he clerk must then enter judgment.” Fed. R. Civ. P. 68(a).
27

28   //

                                                 -1-
 1           Having received notice of the offer and acceptance, the Court hereby ORDERS
 2   that:
 3

 4           1.    Judgment is entered in favor of Plaintiff and against Defendants consistent
 5                 with the terms of the Offer of Judgment. (Dkt. 47-2.)
 6           2.    The Court will retain jurisdiction to enforce this Judgment.
 7

 8           DATED:      March 24, 2020
 9

10                                                 __________________________________
11                                                        CORMAC J. CARNEY
12                                                 UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-
